Citation Nr: 1442911	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-24 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for throat cancer.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2013, the Board reopened and remanded the issue on appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter in December 2013 for additional development.  Specifically, the AOJ was directed to attempt to locate and associate the Veteran's service treatment and personnel records, and to obtain a medical opinion as to whether there is any relationship between the Veteran's diagnosed throat cancer and his exposure to a reported chemical fire in service.  Following a review of the record, the Board finds that remand is once again necessary.

Initially, the March 2014 VA negative opinion obtained on remand does not contain any information identifying the Veteran as the subject of the opinion, nor does it indicate that the opinion was based on a review of the claims file or consideration of the Veteran's in-service duties as a firefighter, to include his claimed chemical fire exposure.  It is also lacking rationale.  Thus, remand is necessary for an addendum opinion.  

Next, further efforts are necessary to locate and associate any service treatment records.  Based on a review of the claims file, it appears that the Veteran's service treatment records were associated with his claims file in October 2010, when the Winston-Salem RO issued the rating decision on appeal.  That decision specifically lists the evidence considered to include "[s]ervice treatment records from November 7, 1956 through October 31, 1960," and states that a review of those records was negative for a stomach condition.  The June 2012 statement of the case issued by the RO also refers to those records.  Thus, it appears that the Veteran's service treatment records were associated with the Veteran's claims file prior to its initial transfer to the Board in October 2013.  However, they were not present in the file when it was reviewed by the Board in December 2013, suggesting that the Veteran's service treatment records remained at the RO when the file was transferred.  It does not appear that the Winston-Salem RO has yet been contacted to perform a search for the Veteran's service treatment records.  This should be done on remand.  

Additionally, given that the Veteran's service treatment records are currently missing, alternate sources should be contacted in an effort to obtain relevant records.  The Veteran's personnel records show that he was "[h]ospitalized 13-16 December 1957 at 3570th USAF Hospital, Sheppard AFB, Texas," and he was given a separation examination in October 1960 at the Sheppard Air Force Base hospital.  While the record shows that a negative response was received from Sheppard Air Force Base in March 2014 indicating that there were no medical records for anyone with the Veteran's name and Social Security number, it does not appear that a search was performed using the Veteran's service number.  In this regard, it appears from the service records that have been associated with the claims file that it was the service number - and not the Social Security number - that was the primary identifier used during the Veteran's period of service.  As such, and given that the record shows that the Veteran was hospitalized during service at Sheppard AFB, an additional request should be made using the Veteran's Air Force service number (AF 014 63 5000).  Furthermore, the record shows that following release from active duty, the Veteran was transferred to Headquarters, Air Reserve Personnel Command (ARPC) in Denver Colorado.  However, it does not appear that a request for the Veteran's service records has yet been sent to ARPC.  That should be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Winston-Salem RO and request that a search be conducted for the Veteran's service treatment records.  Any records found should be associated with the Veteran's electronic claims file. 

2.  Contact Sheppard Air Force Base and the Air Reserve Personnel Center/DSMR in Denver, Colorado, and request they provide, if available, all service treatment and personnel records for the Veteran's periods of active and Reserve service from 1956 to 1966.  The requests should include the Veteran's Air Force service number.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested and the Veteran should be notified of such.

3.  After available records requested above have been obtained, the AOJ should forward the Veteran's claims file to a VA otolaryngologist to obtain an addendum medical opinion as to the likelihood that the Veteran's laryngeal cancer is related to service.  

Following review of the claims file, the specialist is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's laryngeal cancer is related to service, to include the Veteran's duties as firefighter and claimed exposure to chemicals while fighting a fire in service.  

The examiner should explain the medical basis for the conclusions reached.
 
4.  After the above directives have been completed to the extent possible, the claim for service connection should be adjudicated on the merits.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

